Citation Nr: 1419218	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  05-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for April 2013.  However, in an April 2013 statement, the Veteran requested to cancel his hearing.  In March 2014, the Board sent the Veteran a letter clarifying his request to cancel his hearing.  In a letter received in April 2014, the Veteran confirmed his desire to not appear before a hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the AOJ attempted to schedule the Veteran for a VA examination in January 2013.  Of record is an email dated January 2013 indicating the steps taken to schedule an examination.  However, from the record it appears that no definitive answer was given on whether the Veteran could be made available for an examination, and the request was subsequently canceled.

Although the Veteran is incarcerated, his incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A (West 2002 & 2013 Supp.).  Further, the United States Court of Appeals for Veterans' Claims (the Court) has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2002 & 2013 Supp.) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  The AOJ should undertake to provide the Veteran an examination in accordance with these provisions.

Additionally, the record does not contain a VA Form 646, Statement of Accredited Representative in Appealed Case, from the Texas Veteran's Commission, and at no time during the appeal has the Veteran's representative been given an opportunity to review the claims file and present a written statement regarding the appeal.  See M21-1 MR, Part I.5.F.25.b.  The Veteran is entitled to representation at all stages of an appeal and has specifically notified the Board that he has not received help from his representative since early 2013.  38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).

In order to preserve the Veteran's due process rights, his representative must be given an opportunity to review the record and provide argument in response to the denial of the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the treatment of his left eye disability.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records and incorporating them into the claims file, take all reasonable measures to schedule the Veteran for the examination requested below.  This includes determining the appropriate prison official with the authority to make a decision on this matter and obtaining a definitive answer from that official.  Confer with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d.

If that is not possible, address the feasibility of scheduling the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense with an appropriate Disability Benefits Questionnaire (DBQ); or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examination should be scheduled at the prison.  If none of the options are feasible, fully explain why none of the examinations could be scheduled. 

In the event that the above examination is not conducted, documentation needs to be obtained which shows that notice scheduling the examination was sent to the address of incarceration and that the Veteran was not prevented from being examined due to his incarceration.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  If it is possible for the Veteran to be examined, schedule him for an examination with an appropriate examiner to determine the current nature and etiology of any diagnosed left eye disability.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left eye disability is caused by or related to service, to include the August 1972 injury documented in the Veteran's service treatment records.  In this regard, the examiner's attention is invited to the Veteran's September 2007 medical records from Dr. Clark.

In the event the Veteran is unavailable or fails to report for the examination, the claims file should be forwarded to a medical examiner with appropriate specialized knowledge and experience for review and an opinion addressing the question above on the basis of the available information, with reasons as set forth above.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Additionally, contact the Texas Veteran's Commission and request that it provide a VA Form 646 or its equivalent on behalf of the Veteran.  38 C.F.R. §§ 20.600, 20.608(b)(2) (2013).  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



